185 F.3d 1216 (11th Cir. 1999)
ROBERT A. LETTMAN, PETITIONER,v.JANET RENO, ATTORNEY GENERAL, IMMIGRATION AND NATURALIZATION SERVICE,           RESPONDENTS.ROBERT A. LETTMAN, PETITIONER,v.JANET RENO, U.S. ATTORNEY GENERAL, IMMIGRATION AND NATURALIZATION           SERVICE, RESPONDENTS.
No. 97-5283, No. 98-5767
U.S. Court of Appeals, Eleventh Circuit
August 25, 1999

Petition for Review of an Order of the Immigration and Naturalization Service
Before Tjoflat and Edmondson, Circuit Judges, and Kravitch, Senior Circuit Judge.

ORDER:

1
The petition for rehearing of Respondent Immigration and Naturalization Service is GRANTED. The case will be           reargued.


2
The court's opinion and decision of 26 February 1999 is VACATED, except Part A of the opinion shall remain           in effect on jurisdiction.


3
Petitioner Lettman's motion to consolidate this case with case number 98-5767 is GRANTED.


4
The Immigration and Naturalization Service is directed not to deport Petitioner until further order of this Court.